DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2021 was filed after the mailing date of the application on 08/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 6 & 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al., US Patent 7,088,343 B2.

    PNG
    media_image1.png
    632
    517
    media_image1.png
    Greyscale

With regards to Claim 1, Smith discloses: An electronic device (FIGS 1 & 2 – laptop and/or PDA), comprising: 
a body (FIG 1, 100 - housing), including a surface (104 - edges & 114 - face); and 
a touch pad (FIG 1, 102), disposed on the surface (FIG 1, 104 & 114), wherein the touch pad (102) includes a flat region (FIG 4, 102 – top left side of the device) and a first declined region (FIG 4, edge left side of the device), the first declined region (1st declined region) extends from the flat region (flat region) to an edge (edge) of the surface (104 & 114), and the first declined region (1st declined region) is inclined downward (shows a downward incline) from the flat region (flat region) with a first inclination angle (show a 0 or 90 degrees inclination angle; Please see FIG 4 above).  

With regards to Claim 2, Smith discloses: wherein the touch pad (102) further includes a second declined region (opposite 2nd declined region), the second declined region (opposite 2nd declined region) is located at a side opposite to the first declined region (FIG 4 above shows this feature), the second declined region (opposite 2nd declined region) extends to another edge (edge) of the surface from the flat region (FIG 4 above clearly shows this feature), and the second declined region (2nd declined region) is inclined downward from the flat region with a second inclination angle (show a 90 degrees inclination angle; Please see FIG 4 above).  

With regards to Claim 3, Smith discloses: wherein the first inclination angle is equal to the second inclination angle (FIG 4, clearly shows both inclination angle to be the same 0 or 90 degrees).  

With regards to Claim 4, Smith discloses: wherein the touch pad (102) further includes a second declined region (shows adjacent 2nd declined region), the second declined region is adjacent (adjacent 2nd declined region) to the first declined region (1st declined region), the second declined region (adjacent 2nd declined region) extends to another edge (edge) of the surface from the flat region (flat region), and the second declined region (adjacent 2nd declined region) is inclined downward (FIG 4, clearly shows downward decline) from the flat region with a second inclination angle (show a 90 degrees inclination angle; Please see FIG 4 above).  

With regards to Claim 6, Smith discloses: further comprising a keyboard (FIG 1, 108) disposed on the surface (FIG 1, clearly shows this feature).  

With regards to Claim 8, Smith discloses: wherein the first inclination angle is between 0 to 90 degrees (FIG 1 & 4, shows an inclination angle of 0 or 90 degrees).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., US Patent 7,088,343 B2. 54661604105420

With regards to Claim 5, Smith fails to disclose: wherein the second inclination angle is larger than the first inclination angle. 
Smith discloses that the second inclination angle and the second inclination angle with the exception of the second inclination angle is larger than the first inclination angle. It would have been obvious matter of design choice to create the second inclination angle is larger than the first inclination angle, since such modification would have involve a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
The motivation for doing so would have yielded predictable result and creating more surface area for possibly larger fingers.


Claims 7 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., US Patent 7,088,343 B2 in view of Tago US Publication 2005/0063148 A1.

    PNG
    media_image2.png
    660
    496
    media_image2.png
    Greyscale

With regards to Claim 7, Smith fails to disclose: wherein a width of the first declined region is between 5% and 10% of a length of a short side of a vertical projection range of the touch pad on the surface.  
Tago discloses: wherein a width of the first declined region (FIG 7, 15) is between 5% and 10% of a length of a short side of a vertical projection range (B3) of the touch pad (Smith’s invention) on the surface (FIG 7, shows the width of the declined 
Tago discloses the claimed invention except for a width of the first declined region (FIG 7, 15) is between 5% and 10% of a length of a short side of a vertical projection range of the touchpad. 
However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a width of the first declined region (FIG 7, 15) to be between 5% and 10% of a length of a short side of a vertical projection range of the touchpad in Tago’s invention which is further incorporated into Smith’s invention, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
The motivation for doing this would have yielded predictable results in having the device have a more compact look (Tago’s invention Paragraph [0003])

With regards to Claim 9, Smith fails to disclose: further comprising a screen pivotally connected with a side of the body away from the touch pad
Tago discloses: further comprising a screen (FIG 1, 18a) pivotally connected (FIG 7, 38 – hinge shaft) with a side of the body away from the touch pad (FIG 7, clearly shows this feature).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.